PER CURIAM.
Appellant Jeffrey Mullin entered into a plea agreement whereby he would be sentenced to the maximum penalty permissible under the Youthful Offender Act. Pursuant to this agreement the trial court imposed a sentence of four years in prison followed by two years probation. See § 958.04(2), Fla.Stat. (1991). However, the judgment and sentence also indicate that Mullin must serve the three-year minimum sentence required by section 775.087, Florida Statutes (1991). Although Mullin did use a firearm in the commission of his offense, the provisions of section 775.087 are inapplicable to Youthful Offenders. Patterson v. State, 408 So.2d 785 (Fla. 2d DCA 1982). Accordingly, after remand the trial court should correct the sentence to delete any reference to section 775.087. The judgment and sentence otherwise are affirmed.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.